I concur in each of the dispositions of the assignments of error with the reservation indicated in this opinion.
I do not adopt the total rationalizations upon which the dispositions are based because legal conclusions beyond those necessary to expose the existence of material and genuine issues of fact are premature and, in that sense, presently irrelevant to questions put in issue by motions for summary judgment. Moreover, I would not utilize App. R. 12(A) to fragment the reversal which responds to Assignment of Error No. II.